CONCURRING OPINION

Justice SAYLOR.
I join the passages of the majority opinion captioned, “Suppression of Appellant’s Statement to Police” and “Photographs of the Victim’s Children,” and concur in the result relative to the balance.
With regard to sufficiency review in a plea case, I support the majority’s approach of focusing primarily on the plea colloquy, albeit, conceptually, I would prefer to consider the mandatory review as merely “plea review” in a plea case, reserving the mandatory “sufficiency review” for cases in which there is a guilt-phase *736evidentiary record. Accord Commonwealth v. Frey, 588 Pa. 326, 341, 904 A.2d 866, 875 (2006) (Saylor, J., concurring).1

. In my concurrence in Frey, I explained:
I believe that a logical corollary of the Court’s decision to approve the acceptance of pleas of guilt to first-degree murder is the understanding that it simply may not always be possible to conduct traditional sufficiency review relative to the underlying conviction in pleas cases. Accordingly, in such cases it should be appropriate to center the obligatory review on the factual basis for the plea as developed during the course of the plea colloquy, in line with the general approach for reviewing pleas to other offenses, see generally Commonwealth v. Hines, 496 Pa. 555, 437 A.2d 1180 (1981). Traditional sufficiency review should apply, however, concerning aggravating circumstances developed on the record at the penalty hearing.

Id.